

116 S3932 IS: TRICARE Retail Pharmacy Prescription Medication Expansion Act of 2020
U.S. Senate
2020-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3932IN THE SENATE OF THE UNITED STATESJune 10, 2020Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a pilot program under the TRICARE pharmacy benefits program.1.Short titleThis Act may be cited as the TRICARE Retail Pharmacy Prescription Medication Expansion Act of 2020.2.Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program(a)RequirementThe Secretary of Defense shall carry out a pilot program under which eligible covered beneficiaries may elect to receive non-generic prescription maintenance medications selected under subsection (c) through military treatment facility pharmacies, retail pharmacies, or the national mail-order pharmacy program, notwithstanding section 1074g(a)(9) of title 10, United States Code.(b)DurationThe Secretary shall carry out the pilot program for a three-year period beginning not later than March 1, 2021.(c)Selection of medicationThe Secretary shall select non-generic prescription maintenance medications described in section 1074g(a)(9)(C)(i) of title 10, United States Code, to be covered by the pilot program.(d)Use of voluntary rebates(1)RequirementIn carrying out the pilot program, the Secretary shall seek to renew and modify contracts described in paragraph (2) in a manner that—(A)includes for purposes of the pilot program retail pharmacies as a point of sale for the non-generic prescription maintenance medication covered by the contract; and(B)provides the manufacturer with the option to provide voluntary rebates for such medications at retail pharmacies.(2)Contracts describedThe contracts described in this paragraph are contracts for the procurement of non-generic prescription maintenance medications selected under subsection (c) that are eligible for renewal during the period in which the pilot program is carried out.(e)NotificationIn providing each eligible covered beneficiary with an explanation of benefits, the Secretary shall notify the beneficiary of whether the medication that the beneficiary is prescribed is covered by the pilot program.(f)Briefing and reports(1)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary shall brief the congressional defense committees on the implementation of the pilot program.(2)Interim reportNot later than 18 months after the commencement of the pilot program, the Secretary shall submit to the congressional defense committees a report on the pilot program.(3)Comptroller General report(A)In generalNot later than March 1, 2024, the Comptroller General of the United States shall submit to the congressional defense committees a report on the pilot program.(B)ElementsThe report required by subparagraph (A) shall include the following:(i)The number of eligible covered beneficiaries who participated in the pilot program and an assessment of the satisfaction of such beneficiaries with the pilot program.(ii)The rate by which eligible covered beneficiaries elected to receive non-generic prescription maintenance medications at a retail pharmacy pursuant to the pilot program, and how such rate affected military treatment facility pharmacies and the national mail-order pharmacy program.(iii)The amount of cost savings realized by the pilot program, including with respect to—(I)dispensing fees incurred at retail pharmacies compared to the national mail-order pharmacy program for brand name prescription drugs;(II)administrative fees;(III)any costs paid by the United States for the drugs in addition to the procurement costs;(IV)the use of military treatment facilities; and(V)copayments paid by eligible covered beneficiaries.(iv)A comparison of supplemental rebates between retail pharmacies and other points of sale.(g)Rule of constructionNothing in this section may be construed to affect the ability of the Secretary to carry out section 1074g(a)(9)(C) of title 10, United States Code, after the date on which the pilot program is completed.(h)DefinitionsIn this section:(1)The term eligible covered beneficiary has the meaning given that term in section 1074g(i) of title 10, United States Code.(2)The terms military treatment facility pharmacies, retail pharmacies, and the national mail-order pharmacy program mean the methods for receiving prescription drugs as described in clauses (i), (ii), and (iii), respectively, of section 1074g(a)(2)(E) of title 10, United States Code.